          Case 1:20-cr-00090-SPW Document 41 Filed 06/17/21 Page 1 of 2



                 IN THE UNITED STATES DISTPUCT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                 CR 20-90-BLG-SPW
                      Plaintiff,

 vs.                                               ORDER


 MICHAEL CAIN GIBSON,

                      Defendant.


       President Joe Biden has signed the Juneteenth National Independence Day

Act, establishing June 19 as a federal holiday. Federal employees will have

Friday, June 18, 2021 offfor observance. Therefore, upon the Court's Own

Motion,

       IT IS HEREBY ORDERED that the change of plea hearing set for June

18, 2021 at 10:30 a.m. is VACATED.

       IT IS FURTHER ORDERED that the change of plea hearing is reset for

Wednesday,June 23,2021 at 1:30 p.m. in the James F. Battin U.S. Courthouse,

Billings, Montana, at which time the court will consider his motion to change his

plea of not guilty to a plea of guilty. The time between April 29, 2021 and June

23, 2021 is excludable under the Speedy Trial Act, 18 U.S.C.§3161(h)(1)(D).
Case 1:20-cr-00090-SPW Document 41 Filed 06/17/21 Page 2 of 2
